       Case 1:18-cv-01922-ABJ Document 23 Filed 09/13/19 Page 1 of 25




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

Valancourt Books, LLC

      Plaintiff,

                    v.
                                           Civil Case No. 1:18-cv-01922-ABJ
Karyn Temple, et al.,

      Defendants.



                REPLY MEMORANDUM IN SUPPORT OF
            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT




                                    Robert J. McNamara
                                    Jeffrey Redfern (DC Bar #1018046)
                                    INSTITUTE FOR JUSTICE
                                    901 North Glebe Road, Suite 900
                                    Arlington, Virginia 22203
                                    Tel: (703) 682-9320
                                    Fax: (703) 682-9321
                                    Emails: rmcnamara@ij.org, jredfern@ij.org

                                    Attorneys for Valancourt Books, LLC
            Case 1:18-cv-01922-ABJ Document 23 Filed 09/13/19 Page 2 of 25



                                                 Table of Contents

I.       Forcing publishers to surrender their property without compensation
         violates the Takings Clause................................................................................ 1

         A. The mandatory-deposit requirement is not a voluntary exchange.............. 2

         B. This Court should not create a new exception to the rule of Horne ............ 3

                   1. Valancourt is not required to actively divest itself of copyright
                      protection in order to legally publish books ....................................... 4

                   2. Valancourt has done nothing that would allow the government
                      to demand the surrender of its property ............................................ 7

II.      The mandatory deposit requirement violates the First Amendment ............. 10

         A. The First Amendment applies .................................................................... 11

         B. The government has failed to refute any of Valancourt’s First
            Amendment arguments ............................................................................... 14

                   1. The mandatory-deposit requirement cannot be justified
                      without reference to the content of the regulated speech ............... 15

                   2. The mandatory-deposit requirement is actually enforced
                      based solely on the content of regulated speech .............................. 16

                   3. The mandatory-deposit requirement fails under any level
                      of First Amendment scrutiny ........................................................... 19

Conclusion .................................................................................................................... 23




                                                                i
        Case 1:18-cv-01922-ABJ Document 23 Filed 09/13/19 Page 3 of 25



      In its initial brief, Valancourt Books demonstrated that the federal

mandatory-deposit requirement, 17 U.S.C. § 407, violates both the Takings Clause

and the First Amendment to the United States Constitution. See Mem. of Points

and Auth. (ECF 18-1) (“Opening Br.”). In their response brief, Defendants fail to

refute these arguments. See Defs.’ Combined Mem. in Supp. of Mot. for Summ. J.

and in Opp. to Pls.’ Cross-Motion for Summ. J. (ECF 20) (“Defs.’ Opp.”).1 Below,

Valancourt first explains that the mandatory-deposit requirement violates the

Takings Clause because Defendants’ arguments cannot explain away the core fact

of this case: that the requirement orders publishers to surrender personal property

without compensation outside the context of a voluntary exchange for a government

benefit. Valancourt then explains that the deposit requirement violates the First

Amendment by placing serious burdens on publishers that are both content based

and wholly disproportionate to any public benefit.

I.    Forcing publishers to surrender their property without
      compensation violates the Takings Clause.

      In its opening brief, Valancourt explained that this case is controlled by

Horne v. Department of Agriculture, 135 S. Ct. 2419 (2015), which holds that the

Takings Clause forbids the government from demanding that people surrender their

personal property as part of a comprehensive regulatory program unless that



1In their original response to Valancourt’s motion, Defendants lodged blanket
objections to Valancourt’s filing of supplemental factual material, incorrectly
suggesting that the stipulated facts were intended to comprise the entire record on
summary judgment. See ECF 20-2; 21-2. In a subsequent filing, Defendants
withdrew those objections. See ECF 22. Valancourt does not object to the timeliness
of Defendants’ subsequent filing.
                                          1
        Case 1:18-cv-01922-ABJ Document 23 Filed 09/13/19 Page 4 of 25



property is being surrendered as part of a “voluntary exchange” for a government

benefit. Opening Br. at 16–17. In response, Defendants first attempt to sidestep the

rule in Horne by insisting that the requirement is in fact an “exchange,” even

though Valancourt receives nothing in exchange for the books it is required to

deposit. In the alternative, they ask this Court to create an exception to the general

rule of Horne and hold that Valancourt can still be punished for failing to comply

with the mandatory-deposit requirement, either because it has failed to actively

divest itself of the copyright protection that automatically attaches to its books or

because it has “benefit[ed]” from the existence of copyright law. None of these

arguments can be squared with the holding of Horne, and Valancourt’s motion for

summary judgment should therefore be granted.

      A. The mandatory-deposit requirement is not a voluntary exchange.

       Defendants spend most of their discussion of the Takings Clause arguing for

a truism: that the government can impose conditions on the enjoyment of

discretionary benefits. Defs.’ Opp. at 3–10. Of course it can. The problem for the

government in this case is that it has not done so here. As Valancourt pointed out in

its initial brief, the statute expressly states that the mandatory-deposit requirement

is not “a condition[ ] of copyright protection.” 17 U.S.C. § 407; see also Opening Br.

at 13–15. Instead, copyright attaches to Valancourt’s works automatically by

operation of law, just as with any other new written work. Copyright is not stripped

from Valancourt’s works if it fails to comply with the mandatory-deposit




                                           2
        Case 1:18-cv-01922-ABJ Document 23 Filed 09/13/19 Page 5 of 25



requirement. The mandatory-deposit requirement is simply not an exchange,

voluntary or otherwise, and Defendants’ assertion to the contrary cannot make it so.

      At bottom, Defendants’ argument simply cannot be squared with Horne.

Defendants protest, for example, that the mandatory-deposit requirement exists

within a “comprehensive statutory framework[.]” Defs.’ Opp. at 4. But so too did the

law challenged in Horne. 135 S. Ct. at 2424 (describing system under the

Agricultural Marketing Agreement Act of 1937). Defendants claim that this overall

statutory framework generates benefits for Valancourt to offset the taking, but even

if that were true, the same argument was made (and rejected) in Horne. See id. at

2441 n.2 (Sotomayor, J., dissenting) (arguing that the challenged program increased

raisin prices to the benefit of raisin sellers like the Hornes). What is missing here is

the same thing missing in Horne: a voluntary exchange of private property for

government benefit. Without that, the taking of Valancourt’s personal property

violates the Takings Clause, and Valancourt’s motion for summary judgment should

therefore be granted.

      B. This Court should not create a new exception to the rule of Horne.

      In the alternative, Defendants ask this Court to create an exception to the

general rule announced in Horne. Specifically, Defendants suggest that

(notwithstanding the absence of a true exchange) Valancourt can be punished for

failing to comply with the mandatory-deposit requirement because either (1) it has

failed to take sufficient steps to divest itself of the benefit the government has




                                           3
        Case 1:18-cv-01922-ABJ Document 23 Filed 09/13/19 Page 6 of 25



unilaterally conferred upon it or (2) it has derived benefits from the general

existence of copyright law. Neither exception has any foundation in the caselaw.

             1. Valancourt is not required to actively divest itself of
                copyright protection in order to legally publish books.

      As explained in Valancourt’s opening brief, everything Valancourt publishes

contains new copyrightable material in the form of introductions, footnotes, and

even artwork or layout decisions. Opening Br. at 4–5. With respect to the hundreds

of books at issue in this case, Valancourt created some copyrightable material itself

and obtained a license to publish copyrightable material created by third-party

scholars, and then it published these books. Id.

      Defendants contend that this was illegal. What Valancourt should have done

(and what Valancourt must do for each book it publishes in the future) is file a

“notice of abandonment” with the Copyright Office in order to eliminate all

copyright in materials in the book and thereby avoid the mandatory-deposit

requirement. Valancourt’s failure to do this in the past, Defendants say, means that

it can be fined for refusing to surrender its property today. Defs.’ Opp. at 14–18.

      This argument fails for at least three reasons. First, there is neither legal nor

logical support for Defendants’ contention that the constitutional requirement of a

“voluntary exchange” can be satisfied by a party’s failure to divest itself of a

unilaterally conferred benefit. Second, Defendants’ argument would allow the

government to impose huge—and possibly insurmountable—burdens on businesses

like Valancourt before they can legally publish books. And finally, there is no reason

to believe Defendants’ position on abandonment is even legally correct.

                                           4
        Case 1:18-cv-01922-ABJ Document 23 Filed 09/13/19 Page 7 of 25



      First, the government’s argument simply fails as a matter of law. The

Supreme Court has been clear that demands for private property may avoid

scrutiny under the Takings Clause only to the extent they are part of a “voluntary

exchange.” Horne, 135 S. Ct. at 2430. And, as demonstrated in Valancourt’s opening

brief, lower courts applying Horne uniformly ask whether a person has voluntarily

opted into a government program, not whether a person has taken insufficient steps

to escape from a government program. Opening Br. at 20–21. Defendants’ brief

provides no case to the contrary and no reason to believe a person can be punished

for failing to divest herself of a unilaterally bestowed benefit.

      Second, the government’s brief substantially understates the burdens

involved in Valancourt’s eliminating copyright protection. Just filing a “notice of

abandonment” with the Copyright Office requires a filing fee of $105 (soon to be

$125) per book. See 84 Fed. Reg. 29135 (June 21, 2019) (supplemental notice of

proposed rulemaking raising fee from $105 to $125). Even if Valancourt could file a

blanket notice covering all its past publications (which, as discussed below, it

cannot), this would mean a separate fee of $125 every single time it publishes a new

work. In short, the government’s position is that to legally publish books in the

United States, Valancourt must either (1) surrender its personal property free of

charge, (2) pay a $250 fine, or (3) pay a $125 fee. Valancourt respectfully suggests

that the Constitution allows it to publish books without doing any of these things.

      Moreover, Defendants’ argument fails to grapple with the practical

difficulties of their abandonment theory. As laid out in Valancourt’s opening brief, it



                                            5
        Case 1:18-cv-01922-ABJ Document 23 Filed 09/13/19 Page 8 of 25



does not own the copyright in much of the material it publishes. Instead, the

copyright is owned by the scholars who write the new material and have given

Valancourt a license to publish it. In order to abandon copyright in its books, then,

Valancourt would have to re-negotiate these dozens or hundreds of licensing

agreements (many of which are unwritten, many years old, or both). As to the books

at issue in this case, the difficulty of this task will range from hard in some cases to

impossible in others; as applied to future books, it will at minimum dramatically

increase the amount of time and expense Valancourt needs to spend negotiating

over publishing and copyrights with the friendly scholars who write footnotes or

introductions to its books. Opening Br. at 19 & n.6.

      The government’s only response to this is to suggest that Valancourt itself is

not subject to the mandatory-deposit requirement if it does not own the copyright in

the material and that the burden of the program would somehow fall on the third-

party authors who do own the copyrights. Defs.’ Opp. at 16–17. This is wrong: The

mandatory-deposit requirement falls on whoever holds the exclusive right to

publish the work, not the ultimate copyright owner, and it therefore applies to

Valancourt equally whether it owns the copyright in the material in its books or

whether the copyright owner has simply licensed to Valancourt its exclusive right to

publish. 17 U.S.C. § 407(a).

      Finally, even if the government could constitutionally impose these burdens

before Valancourt can legally publish its books, nothing in the records shows that

abandonment would work. Indeed, as Valancourt noted in its opening brief, there is



                                           6
        Case 1:18-cv-01922-ABJ Document 23 Filed 09/13/19 Page 9 of 25



no sure-fire way to effectively abandon copyright because abandonment is generally

recognized only after the fact, when raised as a defense in a copyright-enforcement

action, and the Copyright Office itself refuses to assert that the “abandonment

notices” on which the government now places so much weight have any legal effect

at all. Opening Br. at 18–20 (citing U.S. Copyright Office, Compendium of U.S.

Copyright Office Practices § 2311 (3d ed. 2017). Defendants’ only response to this is

to assert that the Copyright Office’s statement is “immaterial” and that the

Copyright Office would treat such a notice as having the legal effect of negating the

mandatory-deposit requirement. Defs.’ Opp. at 15. But surely the Copyright Office’s

own stated policy is at least as material as the citation-free assertions of

Defendants’ counsel.

      Simply put, Valancourt is not required to formally abandon a unilaterally

bestowed benefit in order to escape punishment. Valancourt is currently not even

legally able to abandon copyright in all the books it publishes. And the notion that a

publisher can avoid the statutory deposit requirement by filing a non-binding

“notice of abandonment” is, as far as the record reveals, the invention of counsel

rather than a statement of any existing government policy. For all these reasons,

Valancourt’s motion should be granted.

             2. Valancourt has done nothing that would allow the
                government to demand the surrender of its property.
      In the alternative, the government suggests that Valancourt can be punished

for failing to comply with the mandatory-deposit requirement because it has

“avail[ed] itself of the benefits” of the federal copyright framework. Defs.’ Opp. at


                                           7
       Case 1:18-cv-01922-ABJ Document 23 Filed 09/13/19 Page 10 of 25



11–14. But as explained at length in Valancourt’s brief, all Valancourt has done is

operate within the legal system as it exists: Copyright attaches to new works

automatically, and so Valancourt has necessarily had to negotiate licenses and

agreements that concern copyright. Without licensing agreements, automatic

copyright would simply make it illegal to publish anything someone else wrote.

Opening Br. at 21–24.

      Indeed, in this respect Valancourt is in an even stronger position than the

plaintiffs in Horne. In that case, it was undisputed that the underlying program

raised raisin prices to the direct financial benefit of the Hornes. Cf. Horne, 135 S.

Ct. 2441 n.2 (Sotomayor, J., dissenting). The Supreme Court found the existence of

that financial benefit immaterial to the Takings Clause analysis. Id. at 2430–31.

Here, by contrast, Valancourt is surely financially helped by the copyright system in

some ways and undoubtedly harmed by it in others (in that, for example, it is

required to spend time tracking down copyright holders in many older works before

re-publishing them in new additions). If the clear benefit to the Hornes could not

carry the day, surely the far muddier cost-benefit analysis here can make no

difference.

      More troublingly, the only real affirmative act Defendants say Valancourt

has taken to “avail itself” of the copyright system is that Valancourt’s books contain

statements about copyright law. No one contends that those statements are false.

No one contends that in making those statements Valancourt in any way changed

the copyright status of its books. Cf. Ladd v. Law & Tech. Press, 762 F.2d 809, 814



                                           8
       Case 1:18-cv-01922-ABJ Document 23 Filed 09/13/19 Page 11 of 25



(9th Cir. 1985) (placing legal significance on publishers’ inclusion of copyright notice

where copyright notice itself was necessary to trigger copyright protection).

Nonetheless, Defendants claim that they can fine Valancourt simply because it

made these statements.

      But people cannot be punished for making true statements about government

benefits. After all, governments grant all manner of benefits. The government may,

for example, grant a special license that allows an individual to sell dangerous

chemicals, or to construct a building, or to practice orthodontics. And within certain

bounds, the government may impose conditions on these benefits or demand

property in exchange for them. See generally Nollan v. Cal. Coastal

Comm’n, 483 U.S. 825 (1987). This means the government can condition the right to

practice orthodontics on a person’s going to dental school, or demand that a person

pay fees in exchange for a license. What the government cannot do, however, is

grant these benefits and then prohibit individuals from making truthful statements

about them. And courts have held exactly as much: In Parker v. Kentucky Board of

Dentistry, for example, the Sixth Circuit struck down a Kentucky law under which

licensed dentists allowed to practice orthodontics but were prohibited from

advertising to the public that they did so unless they also held a specialty license.

818 F.2d 504, 510 (6th Cir. 1987). The court held that dentists had a constitutional

right to tell the public they were licensed to perform orthodontics because the

statements were “not false, but actually describe[d] procedures which a general

practicing dentist is permitted to perform under state law.” Id.



                                           9
       Case 1:18-cv-01922-ABJ Document 23 Filed 09/13/19 Page 12 of 25



      The government’s argument here has exactly the same structure as the law

rejected in Parker. Congress has unilaterally bestowed copyright protection on

Valancourt’s publications. And Defendants say that, even if the mine run of

publishers could not lawfully be punished for failing to give up their property in

response to that unilateral benefit, Valancourt can be—because Valancourt has told

people about the benefit. This argument simply cannot stand. If the mandatory-

deposit requirement cannot survive based on the government’s “voluntary

exchange” theory (and, as described above, it cannot), it cannot be saved by pointing

to Valancourt’s truthful statements about underlying legal realities.

II.   The mandatory deposit requirement violates the First Amendment.

      In its initial brief, Valancourt demonstrated that the mandatory deposit (1) is

subject to strict scrutiny because it is justified based solely on the content of

regulated speech; (2) is subject to strict scrutiny because it is enforced based solely

on the content of regulated speech; and (3) is unconstitutional under any level of

scrutiny because it imposes burdens on speech that are wildly disproportionate to

any benefit derived by the government.

      In response, Defendants largely fail to grapple with these arguments at all.

Instead, they primarily rely on the argument that no First Amendment scrutiny is

required at all. E.g. Defs.’ Opp. at 18. Below, Valancourt briefly restates why the

First Amendment applies here. It then explains how the government’s brief fails to

refute (or in some cases, respond to) Valancourt’s actual arguments.




                                           10
       Case 1:18-cv-01922-ABJ Document 23 Filed 09/13/19 Page 13 of 25



      A. The First Amendment applies.

      Defendants suggest that no First Amendment scrutiny applies here at all,

either because the mandatory-deposit requirement merely burdens protected speech

instead of prohibiting it or because the mandatory-deposit requirement is itself

merely a “voluntary exchange” trading books for copyright protection. Each

argument is wrong.

      First, it is of no moment that the government is burdening Valancourt’s

speech rather than prohibiting it outright. See, e.g., Defs.’ Mem at 19. The Supreme

Court has repeatedly recognized that “the distinction between laws burdening and

laws banning speech is but a matter of degree and that the Government’s content-

based burdens must satisfy the same rigorous scrutiny as its content-based bans.”

Sorrell v. IMS Health Inc., 564 U.S. 552, 565–66 (2011) (citing United States v.

Playboy Entm’t Grp., Inc., 529 U.S. 803, 812 (2000)) (internal quotations omitted);

Ariz. Free Enter. Club’s Freedom Club PAC v. Bennett, 564 U.S. 721, 746 (2011)

(holding that the “matching funds” provision of Arizona’s campaign finance scheme

imposed “evident and inherent” burdens on speech). Economic burdens on speech

are subject to First Amendment scrutiny just as outright prohibitions are. See

United States v. Nat’l Treas. Emps. Union, 513 U.S. 454, 468 (1995) (“Although

§ 501(b) neither prohibits any speech nor discriminates among speakers based on

the content or viewpoint of their messages, its prohibition on compensation

unquestionably imposes a significant burden on expressive activity.”). Being

compelled to give away books—or alternatively to pay fines or fees—is a burden on



                                         11
       Case 1:18-cv-01922-ABJ Document 23 Filed 09/13/19 Page 14 of 25



Valancourt’s speech, and it must be justified by the government just as surely as

would an outright ban.

      Similarly, the government is wrong to suggest that it is subject to no First

Amendment scrutiny because the mandatory-deposit requirement is merely a

voluntary exchange of books for copyright protection. As an initial matter (as

explained above), this argument runs aground on the text of the statute itself,

which expressly states the mandatory-deposit requirement is not a “condition[ ] of

copyright protection.” 17 U.S.C. § 407(a). Moreover, even under the Defendants’

mistaken theory about copyright abandonment, Valancourt would still have to incur

substantial costs in order to avoid this “voluntary exchange.” See supra at 5–6.

      But even if the mandatory-deposit requirement truly were an “exchange,”

that would be the beginning of the First Amendment analysis, not the end. Any

such “exchange” is governed by the unconstitutional-conditions doctrine. Oil States

Energy Servs., LLC v. Greene’s Energy Grp., LLC, 138 S. Ct. 1365, 1377 n.4 (2018)

(“The unconstitutional-conditions doctrine prevents the Government from using

conditions to produce a result which it could not command directly.” (cleaned up));

Agency for Int’l Dev. v. All. for Open Soc’y Int’l, Inc., 570 U.S. 205, 213 (2013) (“Were

it enacted as a direct regulation of speech, the Policy Requirement would plainly

violate the First Amendment. The question is whether the Government may

nonetheless impose that requirement as a condition on the receipt of federal

funds.”). In other words, to escape constitutional scrutiny on the basis of an




                                           12
       Case 1:18-cv-01922-ABJ Document 23 Filed 09/13/19 Page 15 of 25



“exchange” theory, the government must satisfy the unconstitutional conditions

doctrine, period.

      Defendants’ brief, for its part, misunderstands the application of the

unconstitutional-conditions doctrine and thus provides no explanation for how the

Court should go about justifying this burden on speech. At most, the brief argues

that no justification is necessary because Defendants are not imposing these

burdens in an avowed effort to silence unpopular speech. See Defs.’ Opp. at 19

(“Thus, if copyright protection were unavailable for people who criticized the

government, or for people who refused to advocate particular positions, the doctrine

would be implicated.”). But this is not the law. To the contrary, courts routinely

reject the “exchange theory” and apply First Amendment scrutiny in cases where

the government was clearly not trying to promote or suppress ideas. E.g., Autor v.

Pritzker, 740 F.3d 176, 183 (D.C. Cir. 2014) (speech burden could not be justified as

a condition on a receipt of a voluntarily sought benefit); Dep’t of Tex., Veterans of

Foreign Wars of U.S. v. Tex. Lottery Comm’n, 760 F.3d 427, 438 (5th Cir. 2014) (en

banc) (same).

      Finally, Defendants rely on a 33-year-old opinion in which the Second Circuit

rejected a First Amendment challenge to a now-repealed federal statute that

prohibited the importation of copyrighted literary texts that were not printed in the

United States or Canada. Defs.’ Opp. at 18 (citing Authors League of Am., Inc. v.

Ass’n of Am. Publishers, 619 F. Supp. 798 (S.D.N.Y. 1985), aff’d sub nom. Authors

League of Am., Inc. v. Oman, 790 F.2d 220, 221 (2d Cir. 1986). The unusual law in



                                           13
       Case 1:18-cv-01922-ABJ Document 23 Filed 09/13/19 Page 16 of 25



that case is of little relevance here: Beyond being focused solely on where books

were printed (rather than imposing burdens on publishing books at all), the law

there (unlike the law here) actually functioned as a condition of copyright

protection. Authors League, 619 F. Supp. at 808 (noting that “noncompliance with

[the law] can result in diminution of protection under the copyright law”). The case

is best considered in the context of its unusual facts; to the extent Defendants

suggest it stands for a broad rule that government may burden speech without

regard for the unconstitutional-conditions doctrine, that holding has been

superseded by later decisions. See Agency for Int’l Dev., 570 U.S. at 213; Autor, 740

F.3d at 183.

      Simply put, the First Amendment applies to the burdens the government is

imposing on Valancourt’s right to publish its books, which means the government is

required to justify these burdens. As demonstrated below, the government has not

done this, and Valancourt’s motion for summary judgment should be granted.

      B. The government has failed to refute any of Valancourt’s First
         Amendment arguments.

      In Valancourt’s initial brief, it demonstrated, first, that mandatory deposit is

subject to strict scrutiny because it is justified based solely on the content of

regulated speech; second, that it is subject to strict scrutiny because it is enforced

based solely on the content of regulated speech; and finally, that it fails under any

level of scrutiny because it imposes burdens on speech that are wildly

disproportionate to any benefit derived by the government. Defendants fail to refute




                                           14
       Case 1:18-cv-01922-ABJ Document 23 Filed 09/13/19 Page 17 of 25



(or, in some cases, acknowledge) these arguments, and so Valancourt’s motion for

summary judgment should be granted.

             1. The mandatory-deposit requirement cannot be justified
                without reference to the content of the regulated speech.
      The Supreme Court has repeatedly held that “[g]overnment regulation of

expressive activity is content neutral so long as it is justified without reference to

the content of the regulated speech.” Ward v. Rock Against Racism, 491 U.S. 781,

791 (1989) (internal quotations omitted, emphasis in original). So contrary to

Defendants’ arguments, a statute is not automatically content neutral just because

the face of the statute does not draw a content-based distinction. Compare Defs.’

Opp. at 21 (asserting that “the requirement is decidedly content-neutral on its face”)

with Reed v. Town of Gilbert, 135 S. Ct. 2218, 2228–29 (2015) (noting that facially

neutral laws are still content-based if they cannot be justified without reference to

the content of speech). What matters is the statute’s justification, and Defendants

freely admit that “very justification underlying the statute itself,” Defs.’ Opp. at 24,

is to obtain the deposit of “desirable” books for the Library’s own collections, Defs.’

Opp. at 31. In other words, the justification for the law hinges entirely on the

quality—that is, the content—of the books the government wants to obtain.

      Defendants attempt to escape this conclusion by redefining the purpose of

mandatory deposit as “to sustain a national library by incentivizing the contribution

of published works.” Defs.’ Opp. at 22. But Defendants’ own brief belies this

assertion, admitting that the government does not actually seek to obtain all

published works. Defendants do not want (and do not seriously contend that they


                                           15
       Case 1:18-cv-01922-ABJ Document 23 Filed 09/13/19 Page 18 of 25



want) all published works: They want “desirable books.” Id. at 20. They want the

good, important works that are covered by the Library’s acquisitions policy

statements. Indeed, Defendants give up the game only a few pages later when they

contend that the First Amendment does not prevent them from enforcing the

mandatory-deposit requirement based on the content of protected speech because

they must be allowed “enforce the provision based on the very justification

underlying the statute itself.” Id. at 24. What is that justification? To acquire books

“based on the considerations that make it important to have a library.” Id. at 25.

      Simply put, when the government itself describes the justification for the

mandatory-deposit requirement, it routinely does so by reference to the content of

the regulated speech. This is enough to trigger strict scrutiny. See Reed v. Town of

Gilbert, 135 S. Ct. at 2228.

             2. The mandatory-deposit requirement is actually enforced
                based solely on the content of regulated speech.

      As demonstrated in Valancourt’s opening brief, although all publishers are

required to deposit copyrightable books upon publication, the only publishers who

are actually subject to fines for failure to do so are publishers whose books

government officials deem “important” under a detailed set of subjective criteria.

Opening Br. 28–29. In other words, Valancourt has been threatened with fines

because (and only because) of the content of its speech.

      The government does not dispute this. Instead, it argues (1) that its

enforcement policy should be analyzed under cases governing the government

power to buy books for a public library and (2) that it should be allowed to engage in

                                          16
       Case 1:18-cv-01922-ABJ Document 23 Filed 09/13/19 Page 19 of 25



content-based discrimination as long as its discrimination is germane to the

purpose of the underlying statute. Neither argument carries the day.

      As an initial matter, it is of course true that the government has broad

discretion in determining which books it wants to store in the Library of Congress.

See Defs. Opp. at 23 & n.10 (citing United States v. Am. Library Ass’n, 539 U.S. 194,

204 (2003) (affirming public libraries’ broad discretion to determine what to include

in their collections)). But this is irrelevant. Valancourt does not object to the

government’s decision to include or remove any book from its collections. Valancourt

objects to the proposition that the government can impose punitive fines on it for

failing to turn over copies of its books once a government official deems their

contents sufficiently important.

      And the government cannot save its content-based enforcement policy by

simply asserting that it is enforcing the law in keeping with the content-based

purpose of the statute. Defs.’ Resp. at 24 & n.12 (“Just as, in the context of

restrictions on speech, the government has latitude to draw distinctions based on

the factors that render speech proscribable, so too may the government draw

distinctions in curating a library based on the considerations that make it

important to have a library.”). Quite the opposite: The fact that a law has a content-

based purpose renders the law itself infirm, see supra at 14–16, it does not somehow

immunize the government’s content-based enforcement from scrutiny. The cases

Defendants rely on for this proposition concern those narrow categories of speech

that are outside the protection of the First Amendment: obscenity, true threats, and



                                           17
       Case 1:18-cv-01922-ABJ Document 23 Filed 09/13/19 Page 20 of 25



fighting words. R.A.V. v. City of St. Paul, Minn., 505 U.S. 377, 388 (1992); Virginia

v. Black, 538 U.S. 343, 363 (2003). These cases allow for some degree of content-

discrimination within those categories of speech that lack any constitutional

protection whatsoever, without triggering strict scrutiny. They do not stand for the

proposition that the government can engage in content-based discrimination as long

as it does so in furtherance of a content-based purpose. If that were the law, the

government could nearly always escape strict scrutiny by pointing out that it was

making content-based distinctions based on a policy of making content-based

distinctions rather than out of ideological hostility. 2

      But the law is not so perverse. See Reed, 135 S. Ct. at 2229 (noting that the

Court has “repeatedly rejected the argument that discriminatory . . . treatment is

suspect under the First Amendment only when the legislature intends to suppress

certain ideas” (quotation marks omitted)). Instead, the rule is straightforward: A

law is content-based if in enforcing it “enforcement authorities must necessarily

examine the content of the message that is conveyed” by protected speech. FCC v.

League of Women Voters, 468 U.S. 364, 383 (1984). Here, the government concedes

that this is exactly how it enforces the mandatory-deposit requirement. That is the

end of the matter.




2Defendants also point to Williams-Yulee v. Florida Bar for reasons that are
unclear. In that case, the Court concluded that a restriction on judicial speech
survived strict scrutiny because judicial solicitation of campaign contributions was
uniquely likely to cause the harm the government was worried about. 135 S. Ct.
1656, 1665 (2015). Nothing in that decision suggests that the government can avoid
strict scrutiny here.
                                            18
       Case 1:18-cv-01922-ABJ Document 23 Filed 09/13/19 Page 21 of 25



             3. The mandatory-deposit requirement fails under any level of
                First Amendment scrutiny.

      Regardless of the level of scrutiny that applies, the mandatory deposit

requirement is overbroad and cannot stand. In its opening brief, Valancourt

demonstrated three ways in which the mandatory-deposit requirement is

substantially overbroad: It applies to all works, regardless of whether the

government wants them, it applies to works that people would prefer to publish

anonymously or to a narrow audience, and it is totally unnecessary because the

government can acquire the books it wants by buying them. Defendants’ responses

are either non-sequiturs or unconvincing.

      First, Defendants do not dispute that the mandatory deposit requirement

applies to a great deal of speech that the library does not want or have use for.

Undeniably, thousands upon thousands of books deposited in compliance with the

mandatory-deposit requirement are simply destroyed. Opening Br. at 10. The

government’s only justification for this needless destruction is that the mandatory-

deposit requirement “neither bans nor prohibits any speech; nor has Plaintiff shown

that it has chilled any protected speech.” Defs.’ Opp. at 25. But this is irrelevant to

the analysis. As explained previously, “the distinction between laws burdening and

laws banning speech is but a matter of degree.” Sorrell, 564 U.S. at 565–66.

Economic burdens on speech are subject to First Amendment scrutiny, whether or

not any specific person is shown to have been silenced. See Bennett, 564 U.S. at 746.

In sum, the government concedes that it is imposing a real economic burden on a




                                           19
       Case 1:18-cv-01922-ABJ Document 23 Filed 09/13/19 Page 22 of 25



large group of speakers for no reason, and its only justification is to say that at least

these are only burdens and not bans. That answer is legally insufficient.3

      Second, as for the impact of mandatory deposit on those who may wish to

publish anonymously or to a narrow audience, Defendants’ only response is to point

out that they accept deposits under pseudonyms. Defs.’ Opp. at 26. But that is no

help to people who wish to publish only to a narrow audience; under the mandatory-

deposit requirement, a book meant for circulation to a close-knit group of 100 people

must be sent to the Library so it can be available to the nation at large, whether the

author likes it or not. Again, Defendants provide no justification for this burden.

      Finally, Valancourt pointed out that the Library has a far less restrictive

alternative method of acquiring the books it wants—it can buy them, like everybody

else. Defendants apparently agree. Defs.’ Opp. at 26. That should settle the First

Amendment question. Under strict scrutiny, a law is unconstitutionally overbroad if

“less restrictive alternatives would be at least as effective in achieving” the

government’s objectives. Reno v. Am. Civil Liberties Union, 521 U.S. 844, 874

(1997). And even under intermediate scrutiny, where the government is not

required to choose the least restrictive alternative, both the Supreme Court and the



3The government also suggests that the argument that the mandatory-deposit
requirement sweeps too broadly is “directly contrary” to Valancourt’s argument that
the government imposes fines under the requirement in a content-based manner.
Defs.’ Opp. at 23–24. But it can simultaneously be true that (1) the mandatory-
deposit requirement sweeps too broadly by applying to every publisher, regardless
of whether the government has any use for its books and (2) the government
violates the Constitution by imposing fines solely on the basis of an official
evaluation of the substance of a publisher’s speech. That is, after all, exactly what is
happening.
                                           20
        Case 1:18-cv-01922-ABJ Document 23 Filed 09/13/19 Page 23 of 25



D.C. Circuit “have considered the availability of other means” when considering

how well tailored a law is. Initiative & Referendum Inst. v. U.S. Postal

Serv., 417 F.3d 1299, 1309 (D.C. Cir. 2005) (noting that under intermediate

scrutiny, “the availability of other means of accomplishing a governmental

objective . . . is probative of whether the government is burdening substantially

more speech than is necessary to accomplish that objective”); accord City of

Cincinnati v. Discovery Network, Inc., 507 U.S. 410, 417 n.13 (1993) (“[I]f there are

numerous and obvious less-burdensome alternatives . . . that is certainly a relevant

consideration.”). Here, the availability of a concededly effective means of building

the Library’s collections—a means used by every other public library in the country

without burdening any speech at all—is fatal.

       The government’s brief does not explain why it cannot simply buy books at

retail. Instead, it suggests that the burdens imposed by the mandatory-deposit

requirement are simply not that large because government officials will cheerfully

and easily accept low-cost alternatives like electronic copies of books if publishers

only ask for “special relief.”

       Even if this were right, a small burden on publishers would fail in the

absence of literally any justification from the government. But it is not right. To the

contrary, Defendants attempts to minimize the burdens imposed by mandatory

deposit are belied by the record in this case. The government initially sent a notice

to James Jenkins demanding that Valancourt turn over some 341 books on pain of

fines. Joint Stipulations ¶¶ 71–73 & Exs. A–C. Jenkins promptly responded,



                                          21
       Case 1:18-cv-01922-ABJ Document 23 Filed 09/13/19 Page 24 of 25



asserting (among other things) that complying with this demand would be a huge

burden on his small business and that many of the books in question had already

been provided to the Library of Congress through other means. A month later, the

government responded with a reduced demand for 240 books (a reduction that has

never been explained). Id. ¶¶ 77–79; Supplemental Facts ¶ 8.4 The centerpiece of

the government’s case for its leniency is that—months after Valancourt found pro

bono legal counsel and filed this lawsuit—it offered to settle the case by allowing

Valancourt to deposit the 240 books electronically. Defs.’ Opp. at 20–21 & n.8.

Courts understandably look askance at government agencies beating a strategic

retreat once faced with litigation. Cf. True the Vote, Inc. v. IRS, 831 F.3d 551, 561

(D.C. Cir. 2016) (noting the heavy burden government defendants bear in

establishing that they have voluntarily ceased challenged conduct).

      The true measure of the government’s conduct is what it actually did in this

case—repeatedly demand hundreds of physical books and threaten crippling fines

despite Valancourt’s protestations—and not what the government’s counsel offered

in settlement long after litigation commenced. Essentially, the government asks

this Court to credit its bare assertions that it will behave more reasonably in the

future and leave it with a free hand to make similar demands of Valancourt (or



4 This sequence of events explains the government’s assertion that it never or
nearly never denies a request for special relief. Defs.’ Opp. at 20. That appears to be
true only because the government never interprets anything as a request for special
relief—James Jenkins’s email protesting the burdens of the government’s demands
did not qualify as a request for “special relief,” for reasons the government has been
unable to articulate. Whatever the secret sauce is to actually making a request for
special relief, fewer than 10 people a year manage to do it. Opening Br. at 9 n.4.
                                          22
       Case 1:18-cv-01922-ABJ Document 23 Filed 09/13/19 Page 25 of 25



anyone else) in the future. This Court should reject that invitation: The burdens

imposed by the mandatory-deposit requirement are both genuine and substantial,

and the government has declined to explain why they are being imposed in light of

narrower and less burdensome alternatives. That violates the First Amendment.

                                   CONCLUSION

      The government’s arguments boil down to the notion that this is all

Valancourt’s fault. If Valancourt did not want to be stripped of its property or have

burdens placed on its speech, Valancourt should have exerted more effort to escape

from the copyright system or spent more time begging the government for leniency.

But the default rule in our country is that citizens’ property is not taken and their

speech is not burdened, and courts insist that the government justify doing these

things rather than asking citizens to justify their failure to escape from them. The

government has refused to do so here, and Valancourt’s motion for summary

judgment should therefore be granted.

      Dated September 13, 2019

      Respectfully submitted,


                                        /s/ Robert J. McNamara
                                        Robert J. McNamara
                                        Jeffrey Redfern (DC Bar #1018046)
                                        INSTITUTE FOR JUSTICE
                                        901 North Glebe Road, Suite 900
                                        Arlington, Virginia 22203
                                        Tel: (703) 682-9320
                                        Fax: (703) 682-9321
                                        Emails: rmcnamara@ij.org, jredfern@ij.org
                                        Attorneys for Valancourt Books, LLC



                                          23
